700 S.E.2d 743 (2010)
Traven Marquet LEE
v.
STATE of North Carolina.
No. 354P10.
Supreme Court of North Carolina.
August 19, 2010.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Traven Marquet Lee, pro se.
Upon consideration of the petition filed by Defendant on the 13th of August 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Halifax County:
"Dismissed by order of the Court in Conference this the 19th of August 2010."